DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 15-25, 28, 29, 31-33, and 35-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US PgPub #2017/0112045).
For Claim 1, figures 1-10 of Zhang ‘045 disclose a counter-attack UAV for aerial neutralization of a target aerial vehicle, the counter attack UAV comprising a flight body (602); a flight control system that controls the flight of the counter attack UAV to intercept a detected target aerial vehicle (700); and an aerial vehicle capture countermeasure carried by the flight body and operable to capture the detected target aerial vehicle, the aerial vehicle capture countermeasure comprising at least one support member (604) and at least one flexible entangling element (618) supported by the at least one support member, the at least one support member comprising an elongated rod.
For Claim 2, figures 1-10 of Zhang ‘045 disclose at least one sensor (608) configured to detect a position of the target aerial vehicle, the flight control system comprising a flight controller operable to control autonomous flight of the counter attack UAV based on a detected position of the target aerial vehicle.
For Claim 3, figures 1-10 and paragraph [0083] of Zhang ‘045 disclose a wireless communication device supported by the flight body and communicatively coupled to an external aerial vehicle detection system, the communication device configured to receive command data from the external aerial vehicle detection system, the command data associated with the target aerial vehicle as detected by the external aerial vehicle detection system.
For Claim 4, figures 1-10 and paragraph [0083] of Zhang ‘045 disclose at least one camera (608) movably coupled to the flight body, the camera movable to establish and modify a pointing position, based on the command data received from the external aerial vehicle detection system, to detect and track the target aerial vehicle.
For Claim 5, figures 1-10 and paragraph [0083] of Zhang ‘045 disclose that the flight control system comprises a flight controller operable to control autonomous flight of the counter attack UAV based on the received command data to intercept the target aerial vehicle.
For Claim 6, figures 1-10 of Zhang ‘045 disclose that the flight control system comprises a central processing unit and a flight controller in communication with one another, wherein the at least one sensor comprises a camera operable to detect a position of the target aerial vehicle, the camera (608) operatively coupled to the CPU for 
For Claim 7, figures 1-10 of Zhang ‘045 disclose that the flexible entangling element (618) is configured to disrupt operation of at least one rotary propeller device of the target aerial vehicle in response to the counter attack UAV being in close proximity with the target aerial vehicle.
For Claim 8, figures 1-10 of Zhang ‘045 disclose that the flexible entangling element is a net.
For Claim 9, figures 1-10 of Zhang ‘045 disclose that the aerial vehicle capture countermeasure is operable by the counter attack UAV between a folded position and a deployed position.
For Claim 10, figures 1-10 of Zhang ‘045 disclose that the at least one support member (604) is a plurality of support members and the at least one flexible entangling element comprises a net coupled to the plurality of support members, wherein the plurality of support members and the at least one net are collapsible when in the folded position.
For Claim 11, figures 1-10 of Zhang ‘045 disclose that the plurality of support members and the net define a plurality of net capture zones, when in the deployed position, each extending in different directions from each other to define a three dimensional zone of capture defined by the aerial vehicle capture countermeasure.
For Claim 12, figures 1-10 of Zhang ‘045 disclose a restraint device (610, 612, and 614) coupled to the aerial vehicle capture countermeasure, and configured to maintain the aerial vehicle capture countermeasure in the folded position, wherein the counter attack UAV is operable to actuate restraint device to move the aerial vehicle capture countermeasure to the deployed position.
For Claim 15, figures 1-10 of Zhang ‘045 disclose a system for detecting and neutralizing a target aerial vehicle, the system comprising: a counter attack UAV (600) comprising: a flight body (602); a flight control system that controls flight of the counter attack UAV; and an aerial vehicle capture countermeasure carried by the flight body, the aerial vehicle capture countermeasure comprising at least one support member (604) and at least one flexible entangling element (618) supported by the at least one support member, the at least one support member comprising an elongated rod, an aerial vehicle detection system comprising at least one detection sensor (608) operable to detect a target aerial vehicle, and operable to provide command data to the counter attack UAV to facilitate interception of the target aerial vehicle by the counter attack UAV; wherein, in response to interception of the target aerial vehicle, the counter attack UAV is operable to capture the detected target aerial vehicle with the aerial vehicle capture countermeasure.
For Claim 16, figures 1-10 of Zhang ‘045 disclose that the command data comprises intercept data.
For Claim 17, figures 1-10 of Zhang ‘045 disclose that the aerial vehicle detection system comprises an on board aerial vehicle detection system comprising the at least on detection sensor (608) configured to detect a position of the target aerial vehicle, the flight control system comprising a flight controller operable to control autonomous flight of the counter attack UAV based on the detected position of the target aerial vehicle. 
For Claim 18, figures 1-10 of Zhang ‘045 disclose that the aerial vehicle detection system comprises an external aerial vehicle detection system, the external aerial vehicle detection system comprising at least one detection sensor (608) operable to detect the target aerial vehicle and to provide command data to the counter attack UAV to facilitate interception of the target aerial vehicle.
For Claim 19, figures 1-10 and paragraph [0083] of Zhang ‘045 disclose that the external aerial vehicle detection system is associated with a ground based structure to monitor an airspace, wherein the at least one detection sensor comprises a plurality of detection sensors configured to detect at least one aerial vehicle.
For Claim 20, figures 1-10 of Zhang ‘045 disclose that the flight control system comprises a central processing unit and a flight controller in communication with one another, wherein the at least one sensor comprises a camera operable to detect a position of the target aerial vehicle, the camera (608) operatively coupled to the CPU for processing data associated with the detected position to track a dynamic flight position of the target aerial vehicle, wherein the flight controller is configured to control autonomous flight of the counter attack UAV to intercept the dynamic flight position of the target aerial vehicle.
For Claim 21, figures 1-10 of Zhang ‘045 disclose that the flexible entangling element (618) is configured to disrupt operation of at least one rotary propeller device of the target aerial vehicle in response to the counter attack UAV being in close proximity with the target aerial vehicle.
For Claim 22, figures 1-10 of Zhang ‘045 disclose that the aerial vehicle capture countermeasure is operable by the counter attack UAV between a folded position and a deployed position.
For Claim 23, figures 1-10 of Zhang ‘045 disclose that the at least one support member (604) is a plurality of support members and the at least one flexible entangling element comprises a net coupled to the plurality of support members, wherein the plurality of support members and the at least one net are collapsible when in the folded position.
For Claim 24, figures 1-10 of Zhang ‘045 disclose that the plurality of support members and the net define a plurality of net capture zones, when in the deployed position, each extending in different directions from each other to define a three dimensional zone of capture defined by the aerial vehicle capture countermeasure.
For Claim 25, figures 1-10 of Zhang ‘045 disclose the elongate rod comprises a rigid linear rod.
For Claim 28, figures 1-10 of Zhang ‘045 disclose a method for aerial neutralization of a target aerial vehicle, comprising: detecting a target aerial vehicle (700); operating a counter attack UAV (600) to intercept the target aerial vehicle; and capturing the target aerial vehicle with an aerial vehicle capture countermeasure carried by the counter attack UAV, the aerial vehicle capture countermeasure comprising at least one support member (604) and at least one flexible entangling elements support (618) by the at least one support member, the at least one support member comprising an elongate rod.
For Claim 29, figures 1-10 of Zhang ‘045 disclose detecting the target aerial vehicle further comprises tracking a dynamic flight position with at least one sensor (608) of an aerial vehicle detection system, wherein the aerial vehicle detection system comprises at least one of a detection sensor on board the counter attack UAV or a detection sensor remotely located from the counter attack UAV.
For Claim 31, figures 1-10 of Zhang ‘045 disclose detecting the target aerial vehicle comprises autonomously detecting the target aerial vehicle and autonomously tracking the target aerial vehicle.
For Claim 32, figures 1-10 of Zhang ‘045 disclose establishing a pointing position of a camera of the counter attack UAV to track the target aerial vehicle, the pointing position based on command data received from an aerial vehicle detection system.
For Claim 33, figures 1-10 of Zhang ‘045 disclose transitioning the aerial vehicle capture countermeasure form a folding position to a deployed position to define a three dimensional zone of capture for capturing the target aerial vehicle.
For Claim 35, figures 1-10 and paragraph [0066] of Zhang ‘045 disclose detecting the target aerial vehicle further comprises operating an optical sensor and a radar sensor each supported by the counter attack UAV to detect a position of the target aerial vehicle.
For Claim 36, figures 1-10 and paragraph [0083] of Zhang ‘045 disclose detecting the target aerial vehicle further comprises operating a plurality of detection sensors associated with a ground structure to generate position data associated with the target aerial vehicle, the method further comprising continuously communicating the position data to the counter attack UAV.
For Claim 37, figures 1-10 of Zhang ‘045 disclose detecting the target aerial vehicle further comprises operating a plurality of detection sensors to generate position data associated with the target aerial vehicle, the method further comprising eliminating position data associated with one or more detections sensors based on a credibility hierarchy associated with the plurality of detection sensors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PgPub #2017/0112045) as applied to claim 10 above, and further in view of Killian (US Patent #9085362).  While Zhang ‘045 discloses that the support members are coupled to a net to create a three-dimensional zone of capture, it is silent about the support members being radial.  However, figures 3A-4C of Kilian ‘362 teach that it is well known to use a variety of different capture countermeasures that have different shapes including one that are radial in order to create a rounded capture volume.  Therefore it would have been obvious to someone of ordinary skill in the art to modify Zhang ‘045 with radial support members as taught by Killian ‘362 in order to provide a cone shaped capture countermeasure. 

Claims 14, 26, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PgPub #2017/0112045) as applied to claims 1, 15, and 28 above, and further in view of Fisher (US PgPub #2018/0335779).  While Zhang ‘045 is silent about a release mechanism so as to deliver the captured target aerial vehicle, however, figure 1H of Fisher ‘779 teaches releasing a captured aerial vehicle so as to deliver it to a desired location.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Zhang ‘045 with the release mechanism of Fisher ‘779 in order to deliver the captured aerial vehicle to a desired location.

Claims 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PgPub #2017/0112045) as applied to claims 18 and 28 above, and further in view of Smith (US PgPub #2020/0108924).  While paragraph [0083] of Zhang ‘045 discloses a plurality of UAVs including the counter attack UAV in communication with a ground based structure it is silent about a plurality of counter attack UAVs.  However, figure 1 and paragraph [0030] disclose that it is well known to have a plurality of counter attack UAVs in communication with a ground-based structure.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Zhang ‘045 with a plurality of counter attack UAVs as taught by Smith ‘924 in order to counter measure multiple target vehicles or so that a closest counter attack UAV can attack the target thus reducing the time to capture.

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 8/24/2021, with respect to the rejection(s) of claim(s) 1, 15, and 28 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amended claims, a new ground(s) of rejection is made in view of Zhang ‘045.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/17/2021